Title: From George Washington to Major General Horatio Gates, 19 April 1779
From: Washington, George
To: Gates, Horatio



Sir
Head Quarters Middlebrook 19th April 1779

I have just received a letter of which the inclosed is a copy from the honorable the president of the State of Massachusetts, requiring authenticated musters of their fifteen batalions, to be laid before the assembly at the next session, to enable them to know and supply the deficiency. You will be pleased, therefore, forthwith to have such musters made of that part of the Massachusetts troops, which is under your command, and transmitted to the president. I am sir, Your most obt hble servt
Go: Washington
